Citation Nr: 0118992	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  00-22 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $1,626.66, to include the question of whether 
the overpayment was properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from November 1968 to August 
1970 and from December 1974 to October 1976.  In June 1999, 
the St. Petersburg, Florida, Regional Office (RO) informed 
the veteran that: it had received information that he had 
been incarcerated following a felony conviction; the 
governing Department of Veterans Affairs (VA) regulation 
required that payment of his VA improved pension benefits be 
terminated after August 21, 1999, his sixty-first day of 
incarceration; and he was being given sixty days in which to 
submit evidence showing that such termination should not be 
effectuated.  In October 1999, the RO retroactively 
terminated payment of the veteran's VA improved pension 
benefits as of August 21, 1999.  In October 1999, the veteran 
was informed in writing of the overpayment of VA improved 
pension benefits in the amount of $1,626.66 and both his 
appeal and waiver rights.  In November 1999, the veteran 
requested a waiver of the overpayment.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of VA improved pension 
benefits in the amount of $1,626.66 upon its finding of bad 
faith.  The veteran has been represented throughout this 
appeal by the American Legion.  

In his June 2001 Written Brief Presentation, the national 
accredited representative asserts that service connection is 
warranted for multiple sclerosis.  It appears that the RO has 
not had an opportunity to act upon the claim.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Member of the Board cannot have 
jurisdiction of the issue.  38 C.F.R. § 19.13 (2000).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  
Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2000).  


FINDING OF FACT

The veteran was erroneously paid VA improved pension benefits 
in the amount of $1,626.66 solely due to the RO's failure to 
properly terminate payment of his VA improved pension 
benefits on the sixty-first day of incarceration following 
his felony conviction.  



CONCLUSION OF LAW

The overpayment of VA improved pension benefits in the amount 
of $1,626.66 was not properly created as it was solely the 
result of VA administrative error.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-2099 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 3.500(b) (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A June 22, 1999 Report of Contact (VA Form 119) indicates 
that the RO was informed by the Nevada Division of Parole and 
Probation that the veteran had been convicted of a felony on 
June 21, 1999.  On June 23, 1999, the RO informed the veteran 
in writing that it had received evidence that: he was 
currently incarcerated following his felony conviction; the 
provisions of 38 C.F.R. § 3.655 required that payment of VA 
improved pension benefits be terminated after the sixty-first 
day of incarceration following a felony conviction; and the 
payment of his VA improved pension benefits would therefore 
be terminated as August 21, 1999.  He was given sixty days in 
which to submit additional evidence to show why the 
termination should not be effectuated.  The RO's letter to 
the veteran was sent to his prior Florida address.  In 
October 1999, the RO informed the veteran in writing that: it 
had been informed by a law enforcement agency that he had 
been incarcerated on August 21, 1999 following a felony 
conviction; his VA improved pension benefits were being 
retroactively terminated as of August 21, 1999; and the 
termination created an overpayment of VA improved pension 
benefits to him.  The RO's letter to the veteran was again 
sent to his prior Florida address.  In October 1999, the VA 
Debt Management Center sent written notice to the veteran of 
an overpayment of VA improved pension benefits to him in the 
amount of $1,626.66.  The notice was sent to the veteran's 
prior Florida address.  In November 1999, the veteran 
requested a waiver of the overpayment.  

In his November 1999 waiver request, the veteran acknowledged 
that he had been incarcerated following a felony conviction.  
He advanced that: his VA improved pension benefits were 
electronically deposited into a bank account to which he did 
not have access and his father was authorized to use; he had 
been transferred among three Nevada prisons within a three 
month period and had only limited access to both his mail and 
a telephone; neither he nor his father had been aware of 
either the RO's written notices to him or the actual 
overpayment until recently since the documents had been sent 
to his prior Florida address and subsequently forwarded 
unopened to him weeks later.  The veteran conveyed that he 
was severely disabled by multiple sclerosis and had no income 
or assets due to both his disability and incarceration.  In 
his February 2000 notice of disagreement and August 2000 
substantive appeal, the veteran clarified that he had 
received the RO's notice of the proposed termination of 
payment of his VA improved pension benefits and the 
associated overpayment months after they were erroneously 
sent to his prior Florida address.  

The Board observes that the RO received objective evidence on 
June 22, 1999 that the veteran been convicted of a felony and 
incarcerated in the Nevada penal system on June 21, 1999.  On 
June 23, 1999, the RO sent written notice to the veteran's 
prior Florida address that payment of his VA improved pension 
benefits would be terminated under the controlling 
regulations on August 21, 1999 unless persuasive evidence 
against such a termination was received within sixty days.  
No additional evidence or other response from the veteran was 
received during the sixty-day period apparently due to the 
delayed forwarding of the documents to the Nevada prison 
where the veteran was incarcerated.    

Prior to determining whether an recovery of an overpayment of 
benefits may be waived, the Board will first determine 
whether the overpayment was properly created.  In this 
regard, as previously noted, regulation require 
discontinuance of pension after 61 days of incarceration for 
a felony.  The RO failed to terminate the pension in a timely 
manner despite having notification of the veteran's 
incarceration shortly after his conviction.  Therefore, the 
RO had to terminate the award retroactively which created the 
erroneous award of benefits now in dispute.  The effective 
date of termination of an erroneous award of benefits will be 
the effective date of the award or the day preceding the act, 
whichever is later, but not prior to the date entitlement 
ceased, on an erroneous award based on an act of commission 
or omission by a payee or with the payees knowledge.  If the 
erroneous award is based solely on administrative error or 
error in judgment, the effective date will be the date of 
last payment.  38 C.F.R. § 3.500(b) (2000).  

The veteran continued to be paid VA improved pension benefits 
after his sixty-first day of incarceration following a felony 
conviction solely due to administrative error.  The RO 
clearly had the opportunity to prevent the overpayment by 
acting in a timely manner.  Its failure to do so constitutes 
error.  The evidence does not tend to show that the veteran 
had to take any action in order to allow the RO to proceed 
with the termination or that the erroneous payment was made 
with his knowledge.  Therefore with application of 38 C.F.R. 
§ 3.500(b)(2) (2000), the effective date of the 
discontinuance of the veteran's improved pension benefits is 
the date of the last payment to him.  The overpayment of VA 
improved pension benefits of $1,626.66 was therefore not 
properly created and there is no overpayment which would be 
subject to recovery by VA.  


ORDER

The overpayment of pension benefits in the amount of 
$1,626.66 was not properly created; the benefit sought on 
appeal is granted.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

